        Case 1:21-cr-00336-JDB Document 18-1 Filed 05/28/21 Page 1 of 3




                                                      U.S. Department of Justice

                                                      Channing D. Phillips
                                                      Acting United States Attorney

                                                      District of Columbia


                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                    May 28, 2021

Via Email
Don Flanary
Counsel for Samuel Montoya
Flanary Law Firm, PLLC
214 E. Ashby Place
San Antonio, Texas 78212
donflanary@hotmail.com

       Re:      United States v. Samuel Montoya
                Case No. 1:21-cr-336

Dear Counsel:

        The enclosed memorializes the provision of the following preliminary discovery in this
case, via filesharing (unless otherwise indicated):

             1. Unredacted and redacted criminal complaints
             2. Arrest Warrant and Arrest Warrant return
             3. Order to seal complaint
             4. Statement of Facts supporting Complaint
             5. Information
             6. Defendant’s video from Capitol
             7. Defendant’s TV appearances (x3, zipped in 2 files)
             8. Videos discussing defendant’s case (x2)
             9. Sprint subpoena returns – redacted
             10. HIGHLY SENSITIVE: CCTV Capitol Police surveillance video of
                 defendant (x20)
             11. MPD Body Worn Camera videos (x16)
             12. Open-Source Videos (x9 files)
             13. Search warrant photos (x223)
             14. Search warrant return
             15. Evidence log
             16. W-1 tip, 302s, photo identification - redacted
         Case 1:21-cr-00336-JDB Document 18-1 Filed 05/28/21 Page 2 of 3




       The materials are provided pursuant to the Protective Order entered in this case. Please
adhere to sensitivity markings.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

       I will forward additional discovery as it becomes available. If you have any questions,




                                                 2
         Case 1:21-cr-00336-JDB Document 18-1 Filed 05/28/21 Page 3 of 3




please feel free to contact me.

                                            Sincerely,




                                            _______________________
                                            Candice C. Wong
                                            Assistant United States Attorney
                                            202-252-7849
                                            Candice.wong@usdoj.gov




                                        3
